ITEMID: 001-84578
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF CZAUS v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Giovanni Bonello;Ján Šikuta;Josep Casadevall;Kristaq Traja;Lech Garlicki;Nicolas Bratza;Stanislav Pavlovschi
TEXT: 4. The applicant was born in 1956 and lives in Olsztyn, Poland.
5. , may be summarised as follows.
6. On 12 September 2000 the applicant instituted before the Olsztyn Regional Court (Sąd Okręgowy) civil proceedings against Ms J.R. and Mr G.M. in which he claimed payment for construction work he had carried out. The applicant requested that his claim be considered in a summary procedure (postępowanie nakazowe).
7. On 10 October 2000 the court allowed the action and issued a payment order against the defendant. The defendant appealed.
8. Subsequently, all the judges of the Olsztyn Regional Court asked to be excluded from trying the case as the defendant was married to one of the judges. The case was thus transferred to the Warsaw Regional Court where it was filed under case no. XV GC 375/01.
9. The court held the first hearing on 8 October 2002. The next hearings were held on 20 February and 28 November 2003.
10. On 27 May 2004 the Warsaw Regional Court gave judgment in which it allowed a part of the applicant's action.
11. The applicant lodged an appeal against this judgment.
12. On 22 August 2005 the applicant lodged a complaint about a breach of the right to have his case heard within a reasonable time. He relied on the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”).
13. On 24 August 2005 the Warsaw Court of Appeal (Sąd Apelacyjny) held the first hearing.
14. On 3 October 2005 the Warsaw Court of Appeal dismissed the complaint about the unreasonable length of the proceedings. The court established that the Regional Court had been inactive for many months which led to the unjustified protraction of the proceedings. However, the inactivity occurred before the entry into force of the 2004 Act and thus could not be taken into consideration.
15. The proceedings on the merits of the applicant's civil action are pending before the appeal court.
16. In July 1999 the applicant lodged civil proceedings for payment with the Warsaw District Court (Sąd Rejonowy) against the limited liability company “Auto Żoliborz”.
17. On 31 January 2003 the court gave a judgment. The applicant appealed.
18. On 7 May 2004 the Warsaw Regional Court quashed the impugned judgment and remitted the case.
19. On 24 May 2005 the Warsaw District Court gave a judgment.
20. The appeal lodged against this judgment was rejected on 18 October 2005 as it had been lodged out of time.
21. On 17 May 2001 the applicant initiated another set of civil proceedings against Mr A.S. and Mr J.C.
22. On 17 May 2001 the Olsztyn District Court gave a judgment in which it partly allowed the applicant's action. The applicant appealed.
23. On 3 March 2003 the Olsztyn Regional Court partly allowed the appeal.
24. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are described in the Court's decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
